     Case 2:18-cv-01435-TLN-CKD Document 17 Filed 12/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   ZUKEYNA COPELAND,                                 No. 2:18-cv-01435-TLN-CKD

12                       Plaintiff,                    ORDER

13            v.
14   CHALLENGE SECURITY SERVICES,
     INC.,
15
                         Defendant.
16

17

18            Plaintiff is an individual proceeding pro se in this wage and hour action. The matter was

19   referred to the magistrate judge pursuant to Local Rule 302(c)(21).

20            On November 10, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on the parties and which contained notice that any objections to the findings

22   and recommendations were to be filed within fourteen days. No objections were filed.

23            Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

24   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

25   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

26   1983).

27            The Court has reviewed the applicable legal standards and, good cause appearing,

28   concludes that it is appropriate to adopt the Proposed Findings and Recommendations in full.
                                                      1
     Case 2:18-cv-01435-TLN-CKD Document 17 Filed 12/10/20 Page 2 of 2


 1         Accordingly, IT IS ORDERED that the Proposed Findings and Recommendations filed

 2   October 06, 2020, are ADOPTED IN FULL, and:

 3         1.    Plaintiff’s Complaint (ECF No. 1) is DISMISSED without prejudice; and

 4         2.    The Clerk of Court is directed to close this case.

 5         IT IS SO ORDERED.

 6   DATED: December 9, 2020

 7

 8

 9                                                      Troy L. Nunley
                                                        United States District Judge
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
